Case 3:20-cv-01032-RDM Documents Filed 09/03/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

YANG HON,
Plaintiff :
V. : 3:20-CV-1032
(JUDGE MARIANI)
ANGELA HOOVER, et al.

Defendants

ORDER

AND NOW, THIS = Je | DAY OF SEPTEMBER, 2020, upon review of

Magistrate Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 6) for clear error or
manifest injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 6) is ADOPTED for the reasons stated therein.
2. Plaintiff's action is DISMISSED WITHOUT PREJUDICE for failure to comply with
the Court's Orders and for failure to prosecute this action.

3. The Clerk of Court is directed to CLOSE this action.

SA (ead

Robert D. Mariani
United States District Judge

 

 

' Magistrate Judge Carlson's reasoning and conclusion that Plaintiff has failed to prosecute and
has abandoned this action is further supported by the fact that the R&R was returned to the Court as
undelivered, with no forwarding address on the docket for Plaintiff.

The Court also agrees with the R&R’s findings that an application of the Poulis factors further
supports the dismissal of this action. See Doc. 6, at 5-10; Poulis v. State Farm Fire and Cas. Co., 747 F.2d
863 (3d Cir. 1984).
